MEMORANDUM **
Jose Antonio Zaragoza Hernandez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) reissued order sustaining the Department of Homeland Security’s appeal from an immigration judge’s decision granting his application for cancellation of removal. We grant respondent’s unopposed motion to supplement the administrative record. We dismiss the petition for review.
We lack jurisdiction over Zaragoza Hernandez’s petition for review because it was filed more than 30 days after the BIA’s reissued decision. See 8 U.S.C. § 1252(b)(1). Zaragoza Hernandez has not established that he was misled about the need for a timely petition for review of the reissued decision or that the BIA improperly mailed its reissued decision to him. See Singh v. INS, 315 F.3d 1186, 1188-89 (9th Cir.2003) (court lacked jurisdiction over late petition where BIA mailed decision to petitioner’s address of record and counsel had not filed a notice of appearance with the BIA).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.